UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-3003



RICHARD DEMPSTER,

                                               Plaintiff - Appellant,

          versus

GARY CASH; REBECCA KNIGHT, Honorable; EARL J.
FOWLER, Honorable; BUNCOMBE COUNTY, NORTH
CAROLINA, through and by its Child Support
Enforcement Agency; CHERI WOOD; SUSAN WILSON;
JIM SAIN; INVESTIGATOR #1; INVESTIGATOR #2;
RACHAEL STEIN; MARK T. CALLOWAY; CAROL SALIBA,
                                              Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Asheville. Lacy H. Thornburg, District
Judge. (CA-95-210-1-T)


Submitted:   January 18, 1996              Decided:   January 31, 1996

Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.

Richard Dempster, Appellant Pro Se. Virginia Anne Gibbons, Assis-
tant Attorney General, Thaddeus Byron Smith, OFFICE OF THE ATTORNEY
GENERAL OF NORTH CAROLINA, Raleigh, North Carolina; Stanford Kent
Clontz, COUNTY ATTORNEY'S OFFICE, Asheville, North Carolina, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint and denying his

request for a temporary restraining order and preliminary injunc-

tion. We have reviewed the record and the district court's opinion

and find no reversible error. Accordingly, we affirm on the rea-
soning of the district court. Dempster v. Cash, No. CA-95-210-1-T
(W.D.N.C. Nov. 3, 1995). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                3